intemal revenue service index number department o a washington dc person to contact telephone number refer reply to cc dom corp 5-plr-110671-99 date date parent corp subs acquiring parent's company officers tax professionals subs' company officer tax professional outside tax professional authorized representative plr-110671-89 business y date a date b date c ww dollar_figurex this responds to your letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to make late elections parent as the common parent of the consolidated_group of which corp is now a member and subs are requesting the extension to file elections under sec_1 g of the income_tax regulations sometimes hereinafter referred to in the aggregate as the election or elections for their taxable_year ending on w the elections are required for the reattribution of certain losses of the subs to corp additional information was received in letters dated date may and date the material information is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year and that uses the accrual_method of accounting prior to date d when corp was acquired -- see the below description thereof corp was the common parent of a consolidated_group that had a calendar taxable_year subs which were wholly owned subsidiaries of corp were included in corp's consolidated federal_income_tax return until date a when they were deconsolidated in the below described purported sale on date d which is in a taxable_year ending subsequent to corp's taxable_year ending on w parent acquired ail of the stock of corp and corp was subsequently included in parent's consolidated federal_income_tax return on date a which is in the taxable_year ending on w and is after date the effective date of sec_1 corp sold subs to acquiring and recognized a loss on the sale that was disallowed under sec_1 a the amount of the loss that would be disallowed is dollar_figurex moreover at the time of the sale each of the subs had current and prior year losses which qualified as duplicated losses under sec_1 c vi a and the subsidiaries were not insolvent within the meaning of sec_1 g the elections were due on date b ie the date corp filed its consolidated federal_income_tax return for its taxable_year ending on w and the year of the disposition however for various reasons the elections were not attached to the bie plr-110671-99 return or otherwise filed moreover the service has not examined parent's or corp's returns for their taxable_year ending on w on date c which is after the due_date for the elections parent's company officers tax professionals subs' company officer tax professional outside tax professional and authorized representative discovered that the elections had not been filed subsequently this request was submitted to the service under sec_301_9100-1 for an extension of time to file the elections the period of limitations on assessments under sec_6501 has not expired for parent's and for corp's and subs taxable_year s in which the sale and alleged loss es arose the taxable years in which the elections should have been filed or any taxable years that would have been affected by the elections had they been timely filed corp as the then common parent of the selling_consolidated_group was required by sec_1 g to make and attach the elections to its return for the year of disposition in order to reattribute any portion of subs' losses to corp acquiring as the common parent of the acquiring_corporation was required to attach a copy of the election for each of the subs ie those whose losses were reattributed to its income_tax return for the first taxable_year ending after the due_date including extensions of the return in which the elections had to be filed sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a provides that a disposition means any event in which gain_or_loss is recognized in whole or in part e q a worthless_stock loss sec_1 h provides that as a general_rule sec_1 applies with respect to dispositions on or after date _ sec_1 g provides that as a general_rule a common parent may reattribute to itself any portion of the net_operating_loss carryovers and net_capital_loss carryovers attributable to the subsidiary when a member disposes of stock of the subsidiary and the member's loss would be disallowed under sec_1 a the amount reattributed may not exceed the amount of loss that would be disallowed if no election is made under this paragraph g for this purpose the amount of loss that would be disallowed is determined by applying paragraph c of this section without taking into account the requirement in paragraph c of this section that a statement be filed and by not taking reattribution into account sec_1 g limits reattribution of losses from insolvent members sec_1 g provides that the election to reattribute losses under sec_1 g must be made in a separate statement signed by the common parent and each subsidiary whose losses are being reattributed and filed with the group's return for the taxable_year of disposition b39 plr-110671-99 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an sec_301_9100-1 through election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the elections was fixed by the regulations ie sec_1 g therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent for itself and corp and subs to file the elections provided parent for itself and corp and subs acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent's company officers tax professionals subs' company officer tax professional outside tax professional and authorized representative explain the circumstances that resulted in the failure_to_file the elections the information establishes that tax professionals were responsible for the elections that parent corp and subs relied on the tax professionals to timely make the elections and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent and corp and subs acted reasonably and 3g plr-110671-99 in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly subject_to the below conditions we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent for itself and corp and as the common parent of the consolidated_group of which corp is now a member and subs to file the elections with respect to the disposition of subs on date a as described above the above extension of time is conditioned on i the purported date a sale constituting a valid disposition within the meaning of sec_1 by corp of its subs' stock in its taxable_year ending on w and ii the taxpayers’ parent's corp's subs’ and acquiring's tax_liability being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent and subs should file the elections in accordance with sec_1 g that is parent as the common parent of the consolidated_group of which corp is now a member and corp should amend corp's return for the year of disposition i for the taxable_year ending on w to attach thereto a copy of the elections for each of the subs ie whose losses were reattributed and a copy of this letter acquired subs must amend its return for its for the first taxable_year ending after the due_date including extensions in which the elections had to be filed to attach a copy of the elections and a copy of this letter e attach copies to its returns for its taxable_year ending on w and for the succeeding year in addition acquiring as the common parent of consolidated_group that no opinion is expressed as to the tax effects or consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers their employees and representatives however the district_director should verify all essential facts is granted under sec_301_9100-1 to file the elections penalties and interest that would otherwise be applicable if any continue to apply in addition notwithstanding that an extension a copy of this letter is being sent to parent's company official pursuant to the power_of_attorney on file in this office bf plr-110671-99 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by richard jedd richard todd counsel to the assistant chief counsei corporate b42
